MEMORANDUM **
Tocha Singh, a native and citizen of India, petitions pro se for review of the Board of Immigration Appeals’ summary affirmance of an Immigration Judge’s (“IJ”) denial of his application for asylum and withholding of removal and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence an adverse credibility determination. Chebchoub v. INS, 257 F.3d 1038, 1042 (9th Cir.2001). We deny the petition.
Substantial evidence supports the IJ’s adverse credibility determination based on inconsistencies within petitioner’s testimony and between his application and testimony regarding his arrest warrants, his medical treatment, and whether he was in hiding in India. See id. at 1043-45.
Because petitioner failed to demonstrate that he was eligible for asylum, it follows that he did not satisfy the more stringent standard for withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003).
Because petitioner’s CAT claim is based on the same testimony that was found not credible, and he points to no other evidence to support this claim, his CAT claim also fails. See id. at 1157.
Petitioner fails to show a due process violation because the IJ did not admit the asylum officer’s notes, and even if the IJ did, petitioner fails to show prejudice. See Cano-Merida v. INS, 311 F.3d 960, 965 (9th Cir.2002).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.